DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 05/16/2019.  Claims 1-20 are pending, and have been examined on the merits

Claim Objections
3.	Claims 1, 2, 6-9, 11, 14, 16, 19, & 20 are objected to because of the following informalities:  
	a.	In claim 1, line 10, the recitation of “the orifices” should instead recite --the retaining orifices--.  
b.	In claim 2, line 3, the recitation of “wall forming a reservoir” should instead recite --wall forming the reservoir--. 
c.	In claim 2, line 4, the recitation of “the face of a user” should instead recite --the face of the user--. 
d.	In claim 6, lines 3-4, the recitation of “between 0.5g and 1.5g” should instead recite --between 0.5 grams and 1.5 grams--. 
e.	In claim 7, line 3, the recitation of “wall forming a reservoir” should instead recite --wall forming the reservoir--. 
f.	In claim 7, lines 4-5, the recitation of “the heating means” should instead recite -- the electrical heating means --. 
claim 8, line 4, the recitation of “wall forming a reservoir” should instead recite --wall forming the reservoir--. 
h.	In claim 9, lines 3-4, the recitation of “the heating means” should instead recite -- the electrical heating means --. 
i.	In claim 11, line 3, the recitation of “the heating means” should instead recite -- the electrical heating means --. 
j.	In claim 14, lines 3-4, the recitation of “wall forming a reservoir” should instead recite --wall forming the reservoir--. 
k.	In claim 16, lines 3-4, the recitation of “wall forming a reservoir” should instead recite --wall forming the reservoir--. 
l.	In claim 16, line 6, the recitation of “the heating means” should instead recite -- the electrical heating means --. 
m.	In claim 16, line 7, the recitation of “the heating means” should instead recite -- the electrical heating means --. 
n.	In claim 19, line 3, the recitation of “between 0.7g and 1g” should instead recite --between 0.7 grams and 1 gram--. 
o.	In claim 20, line 3, the recitation of “between 0.5g and 1.5g” should instead recite --between 0.5 grams and 1.5 grams--. 
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
6.	Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
8.	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
9.	NOTE: the following citations to the Specification will reference the published U.S. Patent Application [U.S. 2019/0358087, published Nov. 28, 2019].   
10.	CLAIMS 1, 7, 9, 11, & 16 - ELECTRICAL HEATING MEANS 
11.	The claim limitation in claim 1 of “electrical heating means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the recitation “means” coupled with functional language “electrical heating” without reciting sufficient structure to achieve the function.  
12.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  Claims 7, 9, 11, & 16 also recite “the heating means.”  
13.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
Resistors - see ¶[0038] (“The main body comprises electrical heating means 14, typically comprising resistors, which may be powered by a battery 15 which the main body comprises”). 
14.	CLAIM 9 - REGULATING MEANS 
15.	The claim limitation in claim 9 of “at least one means for regulating the supply of the heating means by the battery (15)” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 means” coupled with functional language “for regulating the supply of the heating means by the battery (15)” without reciting sufficient structure to achieve the function.  
16.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 9 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
17.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
a programmable temperature regulation system - see ¶[0041]; see also ¶’s [0054], [0055], & [0070]. 
18.	CLAIM 14 - MEANS FOR RECEIVING THE RECEPTACLE  
19.	The claim limitation in claim 14 of “a means (53) for receiving the receptacle when said receptacle (6) is empty” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the recitation “means” coupled with functional language “for receiving the receptacle when said receptacle (6) is empty” without reciting sufficient structure to achieve the function.  
20.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 14 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
21.	A review of the specification shows that the specification recites only “a means for receiving” (see ¶[0023]), or “reception means 53” (see ¶’s [0088], [0095], [0102]) without disclosing sufficient structure to perform the claimed function.
22.	However, FIG. 5 depicts a reception means (53) that appears to comprise a notch, or cut-out or groove that receives receptacle (6).

24.	CLAIM 15 - WIRED COMMUNICATION MEANS 
25.	Claim 15 recites the limitation “the main body of the mask or the base comprises wired or wireless communication means adapted to communicate with a remote system,” thereby contemplating, in the alternative, either “wired communication means” or “wireless communication means.”  
26.	Concerning the first alternative of “wired communication means,” this limitation is NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation recites sufficient structure, materials, or acts to entirely perform the recited function.  Particularly, a “wire” itself constitutes sufficient structure to perform the claimed function of allowing the main body of the mask to communicate with a remote system.
27.	Because this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
28.	CLAIM 15 - WIRELESS COMMUNICATION MEANS 
29.	The claim limitation in claim 15 of “wireless communication means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses the means” coupled with functional language “wireless communication” without reciting sufficient structure to achieve the function.  
30.	Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, this recitation of claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
31.	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  
A wireless communication link (for example Bluetooth) - see ¶[0104] (“The external system communicates, for example via a wireless link (for example Bluetooth (registered trademark)) with the mask for its re-programming”); see also ¶[0106].  
32.	Regarding each of the claim limitations identified above:
a.	If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
b.	If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
33.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
34.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

35.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
36.	Claim 1 recites the limitation “adapted to retain a liquid, in particular water, under the effect of the surface tension” in lines 8-9.  The phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Clarification is required. 
37.	Claims 2-20 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
38.	The preamble of claim 2 recites “A mask according to claim 1” in line 1.  This recitation renders the claim indefinite, as it is not clear whether the recited “A mask” is intended to comprise the mask of claim 1, or a separate/additional mask.  Clarification is required.  Claims 3-9 and 17-20 are likewise indefinite for the same reason.  
39.	Claim 5 recites the limitation “an inside wall” in lines 3-4.  This recitation renders the claim indefinite, as it is not clear whether the recited “an inside wall” is the same “an inside wall” recited in claim 4 (from which claim 5 depends), or a different/separate inside wall.  Clarification is required.  
40.	Claim 9 recites the limitation “at least one temperature sensor” in lines 2-3, thereby indicating that more than one temperature sensor may be utilized, but then recites “the temperature sensor” in line 4, thereby indicating that only one temperature sensor is utilized.  As 
41.	Claim 9 recites the limitation “at least one means for regulating the supply of the heating means” in lines 3-4, thereby indicating that more than one regulating means may be utilized, but then recites “the regulating means” in lines 4-5, thereby indicating that only one regulating means is utilized.  As such, it is not clear how many “regulating means” are required by the claim.  Clarification is required. 
42.	Claim 10 recites “A set comprising a mask according to claim 1” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the recited “a mask” is intended to comprise the mask of claim 1, or a separate/additional mask.  Clarification is required.  
43.	Claims 11-15 are rejected as ultimately depending from a claim (claim 10) rejected under 35 U.S.C. 112(b).
44.	The preamble of claim 11 recites “A set according to claim 10” in line 1.  This recitation renders the claim indefinite, as it is not clear whether the recited “A set” is intended to comprise the set of claim 10, or a separate/additional set.  Clarification is required.  Claims 12-15 are likewise indefinite for the same reason.  
45.	Claim 11 recites the limitation “the electricity supply” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
46.	Claim 15 is rejected as ultimately depending from a claim (claim 11) rejected under 35 U.S.C. 112(b).
47.	Claim 16 recites “A method of using a mask according to claim 1” in lines 1-2.  This recitation renders the claim indefinite, as it is not clear whether the recited “a mask” is intended to comprise the mask of claim 1, or a separate/additional mask.  Clarification is required.  
48.	Claim 16 recites the limitation “whole or part of a so-called time of application” in line 8.  The recitation of “so called” renders the claim indefinite, as it is not clear how the recitation of 
    
Claim Rejections - 35 USC § 102
49.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

50.	Claims 1, 7-9, & 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0266035 to Kuo (“Kuo”).  
51.	Regarding claim 1, Kuo discloses an eye mask adapted to cover the eyes and the eyelids of a user, comprising: 
a main body (1) [eye mask (100) - ¶’s [0024]-[0026]; FIG. 1] comprising electrical heating means (14) [heater - ¶’s [0024], [0026]; FIGS. 1-2] and a battery (15) [portable battery (112) - ¶’s [0024], [0032]; FIGS. 1-2] configured to supply the electrical heating means (14) [¶[0024]]; 
a removable member (2) removably linked to the main body (1) [microfiber cloth (118) - see ¶[0028] (“The microfiber cloth 118 can be attached to the heater and temperature sensor 104 using Velcro, a clip, or by sandwiching, overlapping the microfiber to wrap around the eye mask 100 and/or around the heater and temperature sensor 104”)], said removable member (2) comprising a wall [as broadly as claimed, either the front or rear face or surface of microfiber cloth (118) - FIG. 1] forming a reservoir provided with retaining orifices (32) adapted to retain a The microfiber cloth 118 can be any medium that is capable of retaining moisture such as a sponge, cotton absorbent material, bath towel…[t]he moisture retaining property of the microfiber cloth 118 facilitates greater heat transfer efficiency to the skin of the user compared to an eye mask without a moisture source to facilitate the heat treatment”); see also ¶[0030]; NOTE: microfiber cloths are porous with the pores/openings retaining a liquid under the effect of surface tension (hence the ability to retain moisture)], 
wherein the wall forming a reservoir is configured to surround the eyes of a user wearing said mask [the microfiber cloth fits in (and has a shape that corresponds to) eye mask (100) (¶[0028]; FIG. 1), and eye mask (100) is compressed against (and configured to fit over) a user’s face - see Abstract, ¶’s [0025], [0028], FIGS. 1-2; as such, and as broadly as claimed, a mask that extends both above/below and across (left/right) both sides of the eyes is considered to “surround” the eyes].52.	Regarding claim 7, Kuo further discloses [that] when the removable member (2) [microfiber cloth (118)] is linked to the main body (1) [eye mask (100)], the wall forming a reservoir [a face of microfiber cloth (118)] is in contact with an inside surface of the main body (1) [¶[0028]; FIG. 1], the heating means (14) [heater] being configured so as to heat said inside surface [¶[0026]; FIG. 2; note also that heating the mask will have the effect of heating the surfaces of the mask].53.	Regarding claim 8, Kuo further discloses that the removable member (2) [microfiber cloth (118)] is linked to the main body (1) [eye mask (100)] by the matching of shape between the inside surface of the main body (1) and an outside surface of the wall forming a reservoir [see the complementary shapes of microfiber cloth (188) and eye mask (100) in FIG. 1].54.	Regarding claim 9, Kuo further discloses at least one temperature sensor [temperature sensor (104) - ¶’s [0024]-[0027]] and at least one means for regulating the supply of the heating claim 16, Kuo discloses a method of using a mask according to claim 1 [see rejection of claim 1 above which is incorporated herein] comprising: 
filling with liquid the orifices (32) of the wall forming a reservoir [¶’s [0028], [0030]]; 
linking the removable member (2) to the main body (1) [¶[0028]]; 
supplying the heating means by the battery (15) [¶’s [0024], [0034], [0035]]; 
regulating the supply of the heating means (14) for the whole or part of a so-called time of application, in order to maintain the air contained in an internal space of the mask within a predefined temperature range for the whole or part of the time of application [¶’s [0014], [0016], [0034]-[0036]].
56.	Claims 1, 7-9, 16, & 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2013123534A, published 2013-06-24, to Matsui et al. (“Matsui”). 
NOTE: a separate machine translation of JP2013123534A (generated by Google Patents) is provided herewith (cited separately as an “NPL” in the accompanying FORM PTO-892).  Citations to the text of JP2013123534A herein will be to the machine translation (referencing the *.pdf page #), while citations to the Figures will be to JP2013123534A itself.
57.	Regarding claim 1, Matsui discloses an eye mask adapted to cover the eyes and the eyelids of a user, comprising: 
a main body (1) [housing (12) - pg. 2, 18th full para. (“A housing 12 constituting an outer shell…”); FIGS. 4 & 10] comprising electrical heating means (14) [heater (40) - pg. 3, 10th full para. (“A sheet-like heater 40 is provided on the rear side of the recess 15 of the housing 12…”); FIG. 5] and a battery (15) configured to supply the electrical heating means (14) [battery (53) - th full para. (“A battery case 52 is provided on the control board 51, and a rechargeable battery 53 is held in the battery case 52. The control circuit and heater 40 operate using the battery 53 as a power source”); FIG. 5]; 
a removable member (2) removably linked to the main body (1) [water supply plate (30) - pg. 3, 6th full para. (“As shown in FIG. 4, a water supply plate 30 having an outer edge shape similar to the peripheral shape of the recess 15 is detachably fitted in the inner portion of the recess 15 of the housing 12”); FIGS. 4-5], said removable member (2) [(30)] comprising a wall forming a reservoir [as broadly as claimed, either the front or rear face or surface of water supply plate (30)] provided with retaining orifices (32) [through-holes (32) - pg. 3, 18th full para.; FIGS. 4-5] adapted to retain a liquid, in particular water, under the effect of the surface tension between said liquid and walls of the orifices (32) [see pg. 3, 18th full para. (“The water supply plate 30… has a large number of small through holes 32 that can hold the liquid by surface tension”); pg. 3, 19th full para. (“The liquid held in the water supply plate 30 is water (water whose main component is tap water, distilled water, ion-exchanged water, etc.), or water containing a beauty agent (skin water, cosmetic liquid, etc.”); and pg. 3, 21st full para. (“The diameter of each through-hole 32 is preferably about 0.5 mm to 1.5 mm in order to ensure sufficient surface tension”)],   
wherein the wall forming a reservoir is configured to surround the eyes of a user wearing said mask [water supply plate (30) fits within recess (15) of the housing (12) (see FIGS. 6 & 10), and the housing (12) covers the user’s eyes (see FIGS. 1, 6, 10); further, as broadly as claimed, because the face/surface of water supply plate (30) that faces the eyes extends both above/below and across (left/right) both sides of the eyes, it is considered to “surround” the eyes]. 
58.	Regarding claim 7, Matsui further discloses [that] when the removable member (2) [water supply plate (30)] is linked to the main body (1), the wall forming a reservoir is in contact st full para. (“Behind the water supply plate 30, the heating surface 16 of the housing 12 is heated by the heater 40, and the water supply plate 30 in contact with the heating surface 16 is heated to heat the water held in each through hole 32”)]. 59.	Regarding claim 8, Matsui further discloses [that] the removable member (2) [water supply plate (30)] is linked to the main body (1) by the matching of shape between the inside surface of the main body (1) and an outside surface of the wall forming a reservoir [see the complementary shapes of water supply plate (30) and recess (15) of housing (12) in FIGS. 4 & 10].60.	Regarding claim 9, Matsui further discloses at least one temperature sensor [temperature sensor (42) - pg. 3, 11th full para.] and at least one means for regulating the supply of the heating means by the battery (15) [control circuit - pg. 3, 11th full para.], the temperature sensor [(42)] and the regulating means being linked [see pg. 3, 11th full para. (“a temperature sensor 42 for indirectly detecting the temperature of the heater 40, and a detection signal of the temperature sensor 42 is output to the control circuit. The control circuit controls the current supplied to the heater 40 so that the temperature of the heater 40 does not exceed a preset temperature”) and pg. 3, 12th full para. (“The control circuit and heater 40 operate using the battery 53 as a power source”)].    61.	Regarding claim 16, Matsui discloses a method of using a mask according to claim 1 [see rejection of claim 1 above which is incorporated herein] comprising: 
filling with liquid the orifices (32) of the wall forming a reservoir [see pg. 3, final 5 paragraphs]; 
th full para. (“As shown in FIG. 4, a water supply plate 30 having an outer edge shape similar to the peripheral shape of the recess 15 is detachably fitted in the inner portion of the recess 15 of the housing 12”); FIGS. 4-5]; 
supplying the heating means by the battery (15) [pg. 3, 12th full para. (“A battery case 52 is provided on the control board 51, and a rechargeable battery 53 is held in the battery case 52. The control circuit and heater 40 operate using the battery 53 as a power source”); FIG. 5]; 
 regulating the supply of the heating means (14) for the whole or part of a so-called time of application, in order to maintain the air contained in an internal space of the mask within a predefined temperature range for the whole or part of the time of application [e.g., pg. 6, 6th full para. (“The temperature is maintained within a predetermined temperature range”); pg. 6, 21st full para.  (“The control circuit has a mist temperature in the range of 35 ° C. to 45 ° C. (desirably 39 ° C. to 44 ° C.) and a mist amount of 10 mg to 100 mg / min (desirably 10 mg to 60 mg / min) in order to generate an appropriate mist. The temperature of the heater 40 is controlled so as to fall within the range”)].
62.	Regarding claim 17, Matsui further discloses [wherein] the removable member (2) [(30)] is air-tight with respect to an inside wall of the main body (1) [FIGS. 4 & 10], so as to form a volume in front of the user's eyes that is sealed to the air [FIG. 6].
Claim Rejections - 35 USC § 103
63.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
65.	Claims 6 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui.
66.	Regarding claims 6 & 9, Matsui teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Matsui does not explicitly teach that:
the retaining orifices (32) are configured in terms of size and number to retain between 0.5 g and 1.5 g of water (claim 6), nor 
the retaining orifices (32) are configured in terms of size and number to retain between 0.7 g and 1 g of water (claim 19).  	Matsui does, however, teach that the diameter of each through-hole (32) may vary [see pg. 3, last full para. (“The diameter of each through-hole 32 is preferably about 0.5 mm to 1.5 mm in order to ensure sufficient surface tension”)], and that the amount of water held in all the through holes is an amount “necessary for use” [see pg. 4, 5th full para. (“Note that the amount of water held in all the through holes 32 of the water supply plate 30 is an amount that can generate mist necessary for one use of the instrument 1”)].
 	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Matsui so as to modify the size and number of retaining orifices (32) to hold a desired amount of water necessary for the desired In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)].  The number and size of the orifices would have been optimized through routine experimentation so as to optimize the desired amount of mist necessary for a desired procedure.  

67.	Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of U.S. Patent Application Publication No. 2014/0364927 to Fuller ("Fuller").
68.	Regarding claim 10, Matsui teaches a mask according to claim 1 [see rejection of claim 1 above which is incorporated herein], but does not teach a set that further comprises:
a base (5) adapted to receive the main body (1) of said mask and supply it with electricity to recharge the battery (15) thereof.	Fuller, in a similar field of endeavor, teaches a therapeutic eye and eyelid cover [see ¶[0001]] including a base station as a separate component that acts as an energy supply to heat the device and/or to charge batteries while the cover is in contact with the base station [see ¶[0051]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Matsui to include a base (5) adapted to receive the main body (1) of said mask and supply it with electricity to recharge the battery (15) thereof, as taught by Fuller, so as to provide the benefit/advantage of having a component/structure that can conveniently store/hold the device when not in use, while also serving the dual purpose of recharging the device.  Further, the use of a base station recharging technique was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
69.	Regarding claim 11, the combination of Matsui and Fuller teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
As best understood [see rejection under § 112(b) above], Fuller further teaches the set being configured such that the electricity supply of said main body (1) furthermore enables the heating of the heating means without them being supplied by the battery (15), when said main body (1) is received on the base (5) [see ¶[0051]].70.	Regarding claims 12 & 13, the combination of Matsui and Fuller teaches all of the limitations of claim 10 for the reasons set forth in detail (above) in the Office Action.  
	The combination of Matsui and Fuller, however does not explicitly teach:
[wherein] the base (5) comprises a hollow (51) for receiving the main body (1) of the mask, said hollow (51) having a shape preventing the main body of the mask (1) from being received on said base (5) when the removable member (2) is linked to said main body (1) (claim 12); nor
[wherein]  the base (5) comprises a housing (52) configured to receive the removable member (2) (claim 13).
	However, given Matsui’s teaching that the removable member [water supply plate (30)] is detachable from the main body [housing (12)] [see pg. 3, 6th full para.], and Fuller’s teaching of a base station to receive the device, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Matsui and Fuller such that the base station include portions to receive both components of the mask such that they would be conveniently stored together.  .  

71.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsui and Fuller, as applied to claim 11 above, and further in view of Kuo.
72.	Regarding claim 15, the combination of Matsui and Fuller teaches all of the limitations of claim 11 for the reasons set forth in detail (above) in the Office Action.  
The combination of Matsui and Fuller, does not, however teach:
 [wherein] the main body of the mask or the base comprises wired or wireless communication means adapted to communicate with a remote system.	Kuo, in a similar field of endeavor, teaches a Bluetooth-controlled warming eye mask [e.g., ¶[0013]], including an eye mask (100) [¶[0024]; FIGS. 1-2] comprising a Bluetooth thermal controller (108) [see FIG. 2] that enables eye mask (100) to communicate with a remote system [a temperature and duration controller (120) which may comprise a smart phone running an app] [see ¶[0024] (“the temperature and duration controller 120 can be a smart phone running an App to control the eye mask heating temperature and the eye mask heating duration”); and ¶[0035] (“A user operates the temperature and duration controller 120 which in the following example may be a smart phone running an APP program installed that is connected, in a wireless Bluetooth manner, to the Bluetooth thermal controller 108 to allow the user to set a desired temperature as the user wishes and to activate a constant temperature mode”)].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Matsui and Fuller such that the main body of the mask or the base comprises wired or wireless communication means convenience of operation, as explicitly taught by Kuo [see ¶[0042] (“temperature and duration controller 120 is operable to control, in a wireless Bluetooth manner, the temperature of the heater and temperature sensor 104 so as to provide convenience of operation”)].   

Allowable Subject Matter
73.	Claims 2-5, 18, & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), and the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
a.	Regarding claim 2, Matsui does not teach that the removable member (2) [water supply plate (30)] comprises two parts, with [a] second part (4) providing air-tightness with the face of a user wearing said mask.  More particularly, as seen in, e.g., FIGS. 4, 6, & 10 of Matsui, water supply plate (30) is disposed within recess (15) of housing (12), and in contact with heating surface (16) [see pg. 4, 1st full para. & FIG. 5].  No part of water supply plate (30) appears to provide air-tightness with the face of a user.  Neither Kuo, nor the other references of record, remedy this deficiency of Matsui.
b.	Claims 3-5, 18, & 20 each ultimately depend from claim 2, and would therefore be allowable for the same reasons if rewritten to overcome the applied claim objection(s) and rejection(s) under 35 U.S.C. 112(b) set forth in detail above. 
74.	Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), and the claim objection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
75.	Regarding claim 14, neither Matsui, Fuller, nor the other references of record, fairly teach or suggest providing a separate receptacle (6) adapted to receive the removable member (2) for 

Conclusion
76.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794